J. S04042/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
JERMAINE SANDERS,                         :         No. 1258 MDA 2017
                                          :
                          Appellant       :


             Appeal from the Judgment of Sentence, July 10, 2017,
                 in the Court of Common Pleas of York County
               Criminal Division at No. CP-67-CR-0002003-2015


BEFORE: SHOGAN, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 27, 2018

        Jermaine Sanders appeals pro se from the July 10, 2017 judgment of

sentence of 538 days’ imprisonment imposed, with the possibility of

re-parole after 180 days, following the revocation of his parole.1      For the

following reasons, we affirm the judgment of sentence.

        The underlying facts and procedural history of this case are as follows.

On November 17, 2015, appellant was found guilty of fleeing or attempting

to elude a police officer2 following a two-day jury trial.     On December 29,

2015, the trial court sentenced appellant to 9 to 23 months’ imprisonment.

Appellant filed timely post-sentence motions on January 7, 2016, wherein he




1   Appellant also received 112 days credit for time-served.

2   75 Pa.C.S.A. § 3733(a).
J. S04042/18

asked the trial court to reconsider his sentence and challenged the weight of

the evidence. On April 21, 2016, the trial court granted appellant’s motion

in part, resentencing him to 6 to 23 months’ imprisonment, but denied his

request for a new trial. On May 18, 2016, appellant timely filed a notice of

appeal. A panel of this court dismissed his appeal on December 7, 2016, for

failure to file a brief.

      On December 12, 2016, appellant filed a petition to reinstate his direct

appeal rights nunc pro tunc, which was granted on December 13, 2016.

Appellant timely filed a notice of appeal nunc pro tunc on December 30,

2016. On January 5, 2017, the trial court ordered appellant to file a concise

statement     of   errors   complained   of    on   appeal,   in   accordance   with

Pa.R.A.P. 1925(b).         On January 26, 2017, appellant’s counsel filed a

Pa.R.A.P. 1925(c)(4) statement of his intent to file a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), and its progeny. On March 21,

2017, counsel filed an Anders brief and petition to withdraw representation.

Appellant filed pro se responses to counsel’s request to withdraw on April 24

and May 5, 2017. Thereafter, on July 6, 2017, a panel of this court affirmed

appellant’s judgment of sentence and granted counsel’s petition to withdraw.

See Commonwealth v. Sanders, 2017 WL 2875426 (Pa.Super. July 6,

2017) (unpublished memorandum).

      On July 10, 2017, a parole violation hearing was held after appellant

failed to report to the York County Adult Probation Office on three separate



                                         -2-
J. S04042/18

occasions between December 2016 and January 2017. At this hearing, the

Commonwealth recommended that appellant serve the unserved balance of

his sentence, with the possibility of re-parole after 180 days.             (Notes of

testimony, 7/10/17 at 6.)      Appellant acknowledged at the hearing that he

did not personally appear at the Adult Probation Office, but argued that he

was not in violation of his parole because he contacted his probation officer

by email each month. (Id. at 6-7.) Appellant failed to present any evidence

at    the   hearing   that   email   was   an   acceptable    alternative    in   this

Commonwealth to reporting in-person at the Adult Probation Office.

       As noted, on July 10, 2017, the trial court determined that appellant

had violated the terms of his parole and sentenced him to serve 538 days’

imprisonment, with the possibility of re-parole after 180 days.             Appellant

also received 112 days’ credit for time-served.              On August 7, 2017,

appellant filed a timely pro se notice of appeal. On August 21, 2017, the

trial court ordered appellant to file a Rule 1925(b) statement within 21 days.

On September 1, 2017, this court filed a per curiam order directing the trial

court to conduct a Grazier3 hearing to determine if appellant’s waiver of

counsel was knowing, intelligent, and voluntary.        A Grazier hearing was

held on September 20, 2017. On October 3, 2017, the trial court filed an

order and memorandum concluding that appellant’s waiver of counsel

satisfied Grazier.    Thereafter, on October 11, 2017, the trial court filed a


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).


                                       -3-
J. S04042/18

Rule 1925(a) opinion, wherein it noted, inter alia, that appellant failed to

comply with its Rule 1925 order.    (See trial court’s Rule 1925(a) opinion,

10/11/17 at 3.)4

      Although appellant filed an appellate brief with this court, he has not

presented a clear “Statement of the Questions Involved,” as required by

Pa.R.A.P. 2116(a).    Rather, the crux of appellant’s argument on appeal is

that he complied with the reporting requirements of his parole by contacting

his probation officer via email each month. (“Motion of Appeal,” 8/7/17 at

¶ 2; notes of testimony, 7/10/17 at 6-7.)     In support of this contention,

appellant notes that jurisdictions like Florida permit parolees to report by

email.    (Id.)    Appellant also takes issue with the fact that he was

represented at the July 10, 2017 hearing by an “unlicensed” legal intern,

who was acting in coordination with and under the supervision of an

attorney from the York County Public Defender’s Office.      (Id.; see also

appellant’s brief at 2-3.)

      Before we reach the merits of the instant appeal, we first must

determine whether appellant has properly preserved any claims for our

review.   The record reflects that appellant attached an August 29, 2017

document to his pro se brief that appears to be a response to the trial

court’s Rule 1925 order. (See “Brief Response,” dated 8/29/17.) However,


4 Our review of the Grazier hearing transcript reveals that appellant’s
waiver of counsel was knowing, intelligent, and voluntary. (See notes of
testimony, 9/20/17 at 2-9.)


                                    -4-
J. S04042/18

this document is not part of the certified record, and we agree with the trial

court that appellant never filed a concise statement.          This court has long

recognized that the failure to file a concise statement when ordered by the

trial court results in a waiver of issues on appeal.           Commonwealth v.

Pettus, 860 A.2d 162, 164 (Pa.Super. 2004) (citations omitted), appeal

denied, 885 A.2d 41 (Pa. 2005).           “In order to preserve their claims for

appellate review, [an] appellant[] must comply whenever the trial court

orders them to file a Statement of Matters Complained of on Appeal

pursuant to Pa.R.A.P. 1925. Any issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived.” Commonwealth v. Hill, 16 A.3d 484,

494 (Pa. 2011) (citation and some brackets omitted).              Accordingly, we

conclude that appellant has failed to preserve any issues for appellate

review.

      Alternatively, even if appellant had complied with Rule 1925(b), we

would nonetheless dismiss this appeal because his brief fails to adhere to the

Pennsylvania Rules of Appellate Procedure. It is well settled that parties to

an appeal are required to submit briefs in conformity, in all material

respects, with the requirements of the Rules of Appellate Procedure, as

nearly    as   the   circumstances   of     the   particular   case   will   permit.

Pa.R.A.P. 2101. “Although this Court is willing to liberally construe materials

filed by a pro se litigant, pro se status confers no special benefit upon the

appellant.” Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super.



                                     -5-
J. S04042/18

2005) (citation omitted). “This Court may quash or dismiss an appeal if the

appellant fails to conform to the requirements set forth in the Pennsylvania

Rules of Appellate Procedure.” Id.

        Instantly, appellant’s four-page pro se brief falls well below the

standards delineated in our Rules of Appellate Procedure.          Specifically,

appellant’s entire brief is comprised of three paragraphs and contains no

statement of jurisdiction, no specification of the order or determination

sought to be reviewed, no statement of the scope or standard of review, no

statement of the case, no summary of argument section, and does not set

forth    a   specific   statement    of   the   questions   involved.      See

Pa.R.A.P. 2111(a)(1)-(6).    The omission of a statement of the questions

involved “is particularly grievous since [it] defines the specific issues this

Court is asked to review.” Commonwealth v. Maris, 629 A.2d 1014, 1016

(Pa.Super. 1993). Additionally, the “Argument” portion of appellant’s brief

does not contain separate sections of the issues he purportedly wishes to

raise on appeal, in violation of Rule 2119(a).         We further note that

appellant’s brief lacks the necessary citations to the record in violation of

Rule 2119(b), and fails to provide this court with references to the record, in

violation of Rule 2119(c).

        Based on the foregoing, we find all of appellant’s issues waived.

Accordingly, we affirm the trial court’s July 10, 2017 judgment of sentence.

        Judgment of sentence affirmed.



                                      -6-
J. S04042/18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/27/2018




                          -7-